[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15196            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           MAY 16, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 3:10-cv-00042-CDL

ADOLFUS O’BRIEN GILES,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellant,

                                               versus

WAL-MART STORES EAST, LP,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (May 16, 2011)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

         Adolfus Giles appeals pro se the dismissal with prejudice of his complaint

of employment discrimination against Wal-Mart Stores East, L.P. The district
court ruled that Giles’s complaint is barred by res judicata. Giles filed, in the same

court, the same complaint against the same defendant a year earlier, and we

affirmed the dismissal of that complaint. Giles v. Wal-Mart Distribution Ctr., No.

09-14223 (11th Cir. Dec. 28, 2009). Giles’s second complaint is clearly barred by

res judicata. We affirm.

      AFFIRMED.




                                          2